Citation Nr: 0007849	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of an 
acoustic neuroma. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for trigeminal 
neuralgia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
November 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1998 rating decision of the RO, 
which found that new and material evidence had not been 
submitted to reopen a claim of service connection for facial 
neuralgia.  The RO also found that a claim of service 
connection for an acoustic neuroma, status post craniotomy 
and mastoidectomy, was not well grounded.  The Board notes, 
however, that this latter claim was previously denied by the 
RO in March 1982.  The issues on appeal before the Board are, 
accordingly, as characterized on the title page of this 
decision.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  This is so because new and material evidence is 
required in order to reopen a claim which has previously been 
denied.  38 U.S.C.A. § 5108 (West 1991).

The Board notes that a claim of entitlement to non-service-
connected pension benefits was developed for appellate 
review; however, this issue was withdraw when the veteran 
appeared for a hearing held at the RO in August 1998.


FINDINGS OF FACT

1.  An RO rating decision of March 1982 denied service 
connection for trigeminal neuralgia and an acoustic neuroma 
of the right cerebellopontine angle, status-post suboccipital 
craniotomy and resection.  The veteran was notified of this 
determination by written correspondence of April 1982; he did 
not initiate an appeal within one year of the notification.  

2.  By a May 1982 rating decision, the denial of service 
connection for trigeminal neuralgia was confirmed; no appeal 
of this decision was initiated.

3.  The evidence received since the March 1982 RO denial of 
service connection for an acoustic neuroma is either 
duplicate records, or is evidence which is not so significant 
that it must be considered in order to fairly decide the 
veteran's claim.  

4.  The evidence received since the May 1982 RO denial is 
either duplicate records, or is evidence which is cumulative 
of previously submitted evidence.  


CONCLUSIONS OF LAW

1.  A March 1982 rating decision that denied service 
connection for trigeminal neuralgia and an acoustic neuroma 
of the right cerebellopontine angle, status-post suboccipital 
craniotomy and resection, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  

2.  New and material evidence has not been received on the 
question of service connection for an acoustic neuroma since 
the March 1982 rating decision; the claim of service 
connection for residuals of an acoustic neuroma is not 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309 (1999).

3.  A May 1982 rating decision that denied service connection 
for trigeminal neuralgia is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  

4.  New and material evidence has not been received since the 
May 1982 rating decision; the claim of service connection for 
trigeminal neuralgia is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108 (West 1991); 38 C.F.R. §§ 3.156(a), 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).

By a decision entered in March 1982, the RO disallowed the 
veteran's claim of service connection for trigeminal 
neuralgia and an acoustic neuroma.  Because the veteran did 
not appeal, that decision is final.  See 38 C.F.R. §§ 20.302, 
20.1103 (1999).  The same may be said for a May 1982 rating 
decision that confirmed the denial of service connection for 
trigeminal neuralgia.  Id.  (Although these claims were again 
considered in May 1984, the veteran was not thereafter 
notified of his appellate rights.  Consequently, the Board 
finds that this later decision is not final.  See 38 C.F.R. 
§ 19.25 (1999).)  As a result, the current claims of service 
connection may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior denials.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans 
v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Acoustic Neuroma

The evidence of record at the time of the RO's March 1982 
disallowance included a VA hospital summary showing that the 
veteran had undergone a suboccipital craniotomy and resection 
of an acoustic neuroma of the right cerebellopontine angle.  
This was performed during a January to February 1982 
hospitalization.  Postoperatively, the veteran was found to 
have expected right facial muscle paresis, for which he was 
scheduled for a facial hypoglossal nerve anastomosis to 
improve his right facial muscle tone.  

Evidence received since the time of the RO's March 1982 
denial includes photocopies of the February 1982 VA hospital 
treatment summary, the veteran's statements of in-service 
headaches which he asserts were early symptoms of his later-
shown tumor, treatment records of June 1980 regarding a root 
canal and facial (trigeminal) neuralgia, as well as more 
recent treatment records, including records dated from March 
1982 to May 1998, without current diagnosis of any acoustic 
neuroma, its recurrence, or associated residual.  

The Board finds that the duplicate February 1982 VA hospital 
summary does not represent new evidence.  This submission is 
merely a copy of evidence previously of record.  See Morton 
v. Principi, 3 Vet.App. 508 (1992) (duplicative evidence does 
not serve to reopen a previously denied claim).  

The Board finds that the remaining evidence received into 
record since the prior final denial in March 1982 is not new 
and material so as to reopen the claim.  This evidence does 
not serve as a basis for reopening the veteran's previously 
denied claim because it fails to provide any pertinent or 
relevant information which was not already of record in March 
1982.  While the veteran asserts that his 1982 surgery for an 
acoustic neuroma was associated with his prior military 
service and that his in-service headaches represented an 
early symptom of this disorder, the newly received evidence 
does not tend to prove any salient point beyond what was 
shown in March 1982.  The veteran's own analysis regarding 
in-service headaches being a prodromal sign of the neuroma is 
not helpful because he is not competent to provide such a 
medical opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).

The newly received evidence shows VA hospitalization in March 
and April 1982 for meningitis, and cerebrospinal fluid 
rhinorrhea.  At that time, notation was made of a history of 
a right acoustic neuroma resection in February 1982.  A VA 
hospital treatment summary of March 1984 shows a history of a 
1982 right acoustic neuroma, with subsequent Bell's palsy and 
sensory neural deafness on the right side.  No association to 
the veteran's military service, or to in-service problems was 
given, and the veteran appears not to have reported any such 
early symptomatology.  A spinal tap was negative, and the 
veteran was recommended for mental health counseling.  

Similarly, VA out-patient records of October 1985 show 
treatment for a head injury sustained in an automobile 
accident, at which time a history of a brain tumor was noted.  
Again, no examining physician or health care professional 
associated any current problem with the veteran's prior 
service, and the evidence provides little pertinent 
information other than ongoing treatment for disorders first 
shown after service.  

This sort of recent treatment evidence is not new and 
material because it does not provide probative evidence in 
the context of the claim of service connection, at least not 
beyond what was already demonstrated in 1982. 

It is also noted that the veteran testified in August 1998 
that a black mass was removed from his mouth while he was a 
patient at Ft. Meade Army Hospital during active military 
service.  He testified that his post-service surgery for the 
acoustic neuroma was related to this prior in-service dental 
surgery.  However, the veteran's service medical records, 
which were considered at the time of the March 1982 rating 
decision, show no such treatment, and no medical opinion of a 
nexus between the 1982 surgery and his service, or any 
treatment received in service has been provided.  No new 
medical evidence to support such an allegation has been 
presented, and as already noted, the veteran's theories as to 
a medical nexus to military service or events coincident with 
service, such as any dental surgery, is not helpful to his 
claim to reopen.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).

Finally, the provisions of 38 C.F.R. § 3.307 (1999) provide 
that a chronic disorder manifested to a compensable degree 
within a year of the veteran's separation from service may be 
presumed to have been incurred in service.  38 C.F.R. 
§ 3.307.  A brain tumor is one such chronic disease, see 
38 C.F.R. § 3.309 (1999); however, the veteran is not aided 
by this presumption, because none of the newly received 
evidence tends to show such a problem within a year of the 
veteran's separation from service.

As no new and material evidence has been submitted, the Board 
has no jurisdiction to consider the matter any further.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (if the 
Board finds that no new and material evidence has been 
offered, that is where the analysis must end).  The petition 
to reopen a claim for service connection for residuals of an 
acoustic neuroma is denied.  

(A previously used test for adjudging materiality was 
recently struck down.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  It was determined that the only applicable 
definition of "material" was that found in 38 C.F.R. 
§ 3.156(a) as explained above.  Id.  The Board recognizes 
that Hodge resulted in a change in the test used by the RO in 
this case.  Importantly, however, the Board finds no 
prejudice to the veteran in this case by proceeding with an 
adjudication of the question of reopening.  This is so 
because the RO specifically notified the veteran of the 
provisions of 38 C.F.R. § 3.156 (a) in the May 1998 statement 
of the case and August 1998 supplemental statement of the 
case.  While both included the outcome determinative language 
of the old test, the RO made it clear that the basis of the 
determination was 38 C.F.R. § 3.156(a).  As such, the veteran 
was placed on notice of the relevant regulatory standard, and 
was given the opportunity to argue this regulatory 
provision.)  

Trigeminal Neuralgia

The evidence of record at the time of the RO's May 1982 
disallowance of the claim of service connection for 
trigeminal neuralgia included records showing that the 
veteran was first seen on June 16, 1980, with a two- to 
three-day history of excruciating mouth pain.  A June 17, 
1980, treatment record shows that he underwent a root canal 
and tooth extraction with subsequent complaints of bleeding, 
shooting pain in the right maxilla secondary to the dental 
work, as well as whole body jerks secondary to the stabbing 
pain.  (The body jerks were not present when the pain was 
controlled.)  These records also show a diagnosis of 
trigeminal neuralgia of the right face, precipitated by 
eating, in April 1982, following a January 1982 suboccipital 
craniotomy and resection of an acoustic neuroma, and March 
1982 hospitalization for viral meningitis and cerebral fluid 
rhinorrhea, as detailed in the preceding section.  

Evidence received since the time of the RO's final May 1982 
denial includes a March 1984 VA hospital summary for 
treatment of right-sided tension headaches secondary to 
marital problems.  At that time, notation was made of a 
history of prior acoustic neuroma resection, with Bell's 
palsy and sensory neural deafness on the right side.  VA 
treatment records from April 1984 to April 1998 show 
treatment for various disorders not pertinent to the appeal, 
including brain trauma in October 1985.  

The Board finds that the evidence received since the prior 
final RO denial is not new.  This evidence, when considered 
together with the evidence assembled in May 1982 does not 
serve as a basis for reopening the veteran's previously 
denied claim because it fails to provide any information that 
was not already of record in May 1982.  This evidence is not 
"new" because it provides no information beyond what was 
already known when the RO acted in May 1982.  While the 
veteran continues to assert that he received treatment in 
service for a root canal and subsequently for a brain tumor 
related to service, and that one or both of these surgeries 
resulted in facial paralysis, relevant evidence that tends to 
prove a point not already demonstrated in May 1982 has not 
been submitted.  In other words, the Board finds that the 
newly received evidence is cumulative.  Colvin v. Derwinski, 
1 Vet.App. at 174.  As with the claim to reopen service 
connection for an acoustic neuroma, the veteran's own belief 
and testimony regarding medical nexus between post-service 
diagnosis of trigeminal neuralgia and military service are 
not helpful to his claim to reopen.  This is so because he is 
not competent to provide such information.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 292, 294-95 (1991).


ORDER

The application to reopen a claim of service connection for 
residuals of an acoustic neuroma is denied.  

The application to reopen a claim of service connection for 
trigeminal neuralgia is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

